UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Europe Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: September 30, 2010 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 9/30/10 (Unaudited) COMMON STOCKS (99.6%)(a) Shares Value Belgium (3.0%) Anheuser-Busch InBev NV 71,173 $4,189,154 Telenet Group Holding NV (NON) 52,970 1,778,164 Brazil (0.7%) Petroleo Brasileiro SA ADR (Preference) (S) 44,300 1,453,926 China (0.8%) Ping An Insurance (Group) Co. of China, Ltd. 151,000 1,541,362 Denmark (0.7%) D/S Norden 35,117 1,390,912 Finland (0.5%) Nokia OYJ 102,747 1,032,921 France (16.3%) AXA SA 124,612 2,179,955 BNP Paribas SA 81,387 5,791,701 Christian Dior SA 33,371 4,364,430 Gemalto NV 50,456 2,071,962 Sanofi-Aventis 87,636 5,842,511 Schneider Electric SA 16,182 2,053,015 Societe Generale 52,295 3,013,819 Technip SA 28,571 2,298,974 Total SA 90,794 4,682,057 Germany (15.4%) BASF SE 65,585 4,138,029 Biotest AG (Preference) 26,269 1,214,713 Deutsche Post AG 194,094 3,522,551 Henkel AG & Co. KGaA 60,623 3,258,096 Kabel Deutschland Holding AG (NON) 77,540 3,077,862 Lanxess AG 39,430 2,161,599 Metro AG 45,834 2,985,324 MTU Aero Engines Holding AG 43,767 2,502,938 Porsche Automobil Holding SE (Preference) 34,218 1,695,472 Siemens AG 41,366 4,369,010 Wincor Nixdorf AG 23,808 1,553,131 Ireland (3.5%) Governor & Co. of The Bank of Ireland (The) (NON) 1,231,348 1,041,365 Kerry Group PLC Class A 80,424 2,823,190 WPP PLC 282,984 3,133,077 Italy (2.9%) Fiat SpA 209,073 3,228,306 Mediaset SpA 345,978 2,454,043 Netherlands (5.2%) Akzo Nobel NV 36,725 2,267,037 ING Groep NV (NON) 397,161 4,122,698 Koninklijke (Royal) KPN NV 244,472 3,783,240 Norway (0.9%) DnB NOR ASA 132,936 1,811,447 Russia (1.7%) Mobile Telesystems ADR 82,217 1,745,467 Sberbank OJSC (NON) 541,777 1,519,684 Spain (3.3%) Banco Santander Central Hispano SA 353,186 4,488,589 Endesa SA 77,575 2,077,701 Sweden (1.3%) SKF AB Class B 109,522 2,517,224 Switzerland (6.8%) Credit Suisse Group 55,648 2,381,148 Nestle SA 68,868 3,673,007 Novartis AG 38,093 2,186,889 Syngenta AG 8,219 2,044,806 Zurich Financial Services AG 13,108 3,075,516 Turkey (0.7%) Turkiye Garanti Bankasi AS 229,234 1,330,316 United Kingdom (35.9%) Autonomy Corp. PLC (NON) 53,145 1,514,218 BAE Systems PLC 385,289 2,072,630 Barclays PLC 661,656 3,115,317 BG Group PLC 202,461 3,558,816 BP PLC 380,163 2,555,870 Britvic PLC 235,829 1,798,234 BT Group PLC 674,413 1,483,823 Carillion PLC 374,559 1,845,381 Centrica PLC 638,567 3,246,452 Compass Group PLC 369,487 3,080,440 GlaxoSmithKline PLC 321,017 6,328,881 HSBC Holdings PLC 193,192 1,958,290 International Power PLC 316,671 1,930,938 Kingfisher PLC 589,809 2,170,833 Persimmon PLC (NON) 232,550 1,459,663 Prudential PLC 173,850 1,739,007 Reckitt Benckiser Group PLC 87,584 4,818,869 Rio Tinto PLC 87,690 5,127,881 Royal Dutch Shell PLC Class A 234,758 7,068,774 Smiths Group PLC 111,472 2,135,491 Telecity Group PLC (NON) 249,009 1,939,041 TUI Travel PLC 571,534 1,925,728 Tullow Oil PLC 49,011 981,276 Vedanta Resources PLC 47,704 1,623,084 Vodafone Group PLC 921,219 2,274,402 Xstrata PLC 173,456 3,320,204 Total common stocks (cost $171,941,783) SHORT-TERM INVESTMENTS (1.1%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 1,034,900 $1,034,900 Putnam Money Market Liquidity Fund 0.15% (e) 1,162,938 1,162,938 Total short-term investments (cost $2,197,838) TOTAL INVESTMENTS Total investments (cost $174,139,621)(b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2010 through September 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $197,824,024. (b) The aggregate identified cost on a tax basis is $178,554,119 resulting in gross unrealized appreciation and depreciation of $26,091,415 and $5,505,815, respectively, or net unrealized appreciation of $20,585,600. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,037,112. The fund received cash collateral of $1,034,900 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $236 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $16,916,676 and $15,753,738, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The fund had the following industry concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Banking 12.2% Oil and gas 11.4 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Belgium $5,967,318 $ $ Brazil 1,453,926 China 1,541,362 Denmark 1,390,912 Finland 1,032,921 France 32,298,424 Germany 30,478,725 Ireland 6,997,632 Italy 5,682,349 Netherlands 10,172,975 Norway 1,811,447 Russia 3,265,151 Spain 6,566,290 Sweden 2,517,224 Switzerland 13,361,366 Turkey 1,330,316 United Kingdom 71,073,543 Total common stocks Short-term investments 1,162,938 1,034,900 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: November 24, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 24, 2010
